Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 27, 2020

                                      No. 04-19-00592-CV

                    IN RE THE ESTATE OF HAROLD G. SCOTT, JR.,

                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2013-PC-4111
                          Honorable Oscar J. Kazen, Judge Presiding


                                         ORDER
        Appellant’s reply brief was originally due to be filed on January 27, 2020. On January 21,
2020, appellant filed an unopposed motion requesting a fourteen-day extension of time to file the
reply brief. Appellant’s motion is GRANTED. It is ORDERED that appellant’s reply brief, if
any, is due no later than February 10, 2020.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court